USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1210                          UNITED STATES,                            Appellee,                                v.            JUAN CARLOS GONZALEZ-RIVERA, A/K/A PACHI,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Irma R. Valldejuli on brief for appellant.   August 18, 1998                                                                     Per Curiam.  Upon careful review of appellant's brief, weconclude that this appeal presents no substantial issue and isappropriate for summary disposition.  See 1st Cir. Loc. R. 27.1. Accordingly, we sever this appeal (No. 98-1210) from the otherappeals (Nos. 98-1211 and 98-1212) with which it previously wasconsolidated.     Notwithstanding defendant's inference of a retaliatory motivefor the district court's choice of a sentence in the middle of theapplicable guideline range, this court has no jurisdiction toreview a sentence within the applicable range, if that range wascorrectly determined.  United States v. Panet-Collazo, 960 F.2d256, 261 (1st Cir. 1992).  Here, the sentence was within theapplicable range, as to which there is no dispute.  Therefore, welack jurisdiction to consider this appeal.     Appeal dismissed.                               -2-